The Court of Appeals, and not the Supreme Court, has jurisdiction of a writ of error brought to review the ruling of the superior court in refusing to grant a certiorari which sought to set aside a conviction, in the recorder's court of the City of Atlanta, of violation of an ordinance of said city. This result is not altered by the fact that the only defense presented was an attack on the constitutionality of the ordinance. Constitution of Georgia, art. 6, sec. 2, par. 5 (Code, § 2-3005); Thompson v. Atlanta, 176 Ga. 489
(168 S.E. 312); Stafford v. Valdosta, 178 Ga. 224
(172 S.E. 461); Hicks v. Dublin, 183 Ga. 390 (188 S.E. 339);  Jewel Tea Co. v. Augusta, 186 Ga. 145 (197 S.E. 235). See Elliott v. Augusta, 177 Ga. 680 (170 S.E. 787), and  Maner v. Dykes, 183 Ga. 118 (187 S.E. 699), overruling  Forbes v. Savannah, 160 Ga. 701 (2) (128 S.E. 806).
Transferred to the Court of Appeals. All the Justicesconcur.
                     No. 13800. SEPTEMBER 11, 1941.